DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in an e-mail from Mr. Travis Banta on 10/13/2021. These communications were incorporated into the Interview Summary.
 
The application has been amended as follows:

1-20. (Canceled)

21. (New) A system, comprising:
a first computing device in communication with a user device and a distributed network of computing nodes, the first computing device including one or more processors and a computer-readable storage medium storing instructions, which 
receiving one or more digital assets from a publisher;
receiving one or more digital asset access terms specified by the publisher to access the one or more digital assets;
assigning a unique digital identifier to one of the one or more digital assets;
receiving, from the user device, a digital asset access request comprising the unique digital identifier;
identifying, based on the received unique digital identifier, one or more digital asset access terms specified by the publisher of the one or more digital asset;
sending, to the user device, the one or more digital asset access terms specified by the publisher of the digital asset;
receiving, from the user device, an indication that the user accepts the one or more digital asset access terms specified by the publisher of the digital asset;
creating a first cryptographically signed data packet comprising the unique digital identifier, a price of the digital asset and one or more beneficiaries of the payments, the first cryptographically signed data packet signed with a private key of the first computing device;
sending, to the user device, the first cryptographically signed data packet;

submitting the second cryptographically signed data packet to a license contract in a decentralized transaction ledger, and
providing, in response to successful execution of a transaction distributing payments to the one or more beneficiaries by the distributed network of computing nodes, the digital asset to a device associated with the user along with access to the digital asset based on the one or more digital asset access terms specified by the publisher of the digital asset;

the distributed network of computing nodes including a plurality of processors and a plurality of computer-readable storage media storing instructions, which when executed by the computing nodes cause the computing nodes to implement the decentralized transaction ledger and perform the steps of:
receiving the second cryptographically signed data packet by the license contract;
verifying the signatures of the first and second cryptographically signed data packets; and



22. (New) The system of claim 21, wherein the one or more digital asset access terms are stored in the computer-readable storage medium and specified in smart contracts.

23. (New) The system of claim 21, the computer-readable storage medium further storing instructions, which when executed by the one or more processors cause the one or more processors to perform the step of receiving, from the publisher a specified payment acceptance currency.

24. (New) The system of claim 23, wherein the specified payment acceptance currency is a fiat currency.

25. (New) The system of claim 23, wherein the specified payment acceptance currency is a cryptocurrency.

26. (New) The system of claim 21, the computer-readable storage medium further storing instructions, which when executed by the one or more processors 

27. (New) The system of claim 26, the computer-readable storage medium further storing instructions, which when executed by the one or more processors cause the one or more processors to perform the step of exchanging the first currency into a second currency.

28. (New) The system of claim 27, wherein the first currency is a fiat currency and the second currency is a cryptocurrency.

29. (New) The system of claim 26, the plurality of computer-readable storage medium further storing instructions, which when executed by the computing nodes cause the computing nodes to perform the step of issuing, by the one or more processors, a digital asset payment to a publisher in real-time when the digital asset payment is received.

30. (New) A method, comprising:
implementing, by a distributed network of computing nodes, a decentralized transaction ledger;
receiving, by one or more processors of a first computing device, one or more digital assets from a publisher;

assigning, by the one or more processors, a unique digital identifier to one of the one or more digital assets;
receiving from a user device, by the one or more processors, a digital asset access request comprising the unique digital identifier;
identifying, by the one or more processors based on the received unique digital identifier, one or more digital asset access terms specified by the publisher of the one or more digital asset;
sending, by the one or more processors to the user device, the one or more digital asset access terms specified by the publisher of the digital asset;
receiving, by the one or more processors from the user device, an indication that the user accepts the one or more digital asset access terms specified by the publisher of the digital asset;
creating, by the one or more processors, a first cryptographically signed data packet comprising the unique digital identifier, a price of the digital asset and one or more beneficiaries of the payments, the first cryptographically signed data packet signed with a private key of the first computing device;
sending, by the one or more processors to the user device, the first cryptographically signed data packet;
receiving, by the one or more processors from the user device, a second cryptographically signed data packet, the second cryptographically signed data packet comprising the first cryptographically signed data packet and a 
submitting, by the one or more processors, the second cryptographically signed data packet to a license contract in the decentralized transaction ledger,
receiving, by the license contract on the decentralized ledger, the second cryptographically signed data packet;
verifying, by the license contract on the decentralized ledger, the signatures of the first and second cryptographically signed data packets; and
in response to successfully verifying the signatures, executing, by the license contract on the decentralized transaction ledger, a transaction distributing payments to the one or more beneficiaries based on the contents of the second cryptographically signed data packet; and
providing, by the one or more processors, in response to successful execution of the transaction distributing payments to the one or more beneficiaries on the decentralized transaction ledger, the digital asset to a device associated with the user along with access the digital asset based on the one or more digital asset access terms specified by the publisher of the digital asset.

31. (New) The method of claim 30, further comprising:
storing, by the one or more processors, the one or more digital asset access terms in a memory device as smart contracts.


32. (New) The method of claim 31, further comprising: 
nesting, by the one or more processors, the smart contracts.

33. (New) The method of claim 31, further comprising:
receiving, by one or more processors from the publisher a specified payment acceptance currency.

34. (Original) The method of claim 33, wherein the specified payment acceptance currency is one of a fiat currency or a cryptocurrency.

35. (New) The method of claim 30, further comprising:
receiving, by the one or more processors, a digital asset payment in a first currency.

36. (New) The method of claim 35, further comprising:
issuing, by the license contract on the decentralized transaction ledger, a payment to the publisher in real-time of receiving the digital asset payment.

37. (Original) The method of claim 30, wherein the decentralized transaction ledger is one of a publicly accessible decentralized transaction ledger and a privately accessible transaction ledger.


38. (Original) The method of claim 30, wherein access to the digital asset is subscription based.

39. (Original) The method of claim 38, wherein payments to the publisher of the digital asset are asynchronous.

40. (New) The method of claim 30, further comprising:
accessing, by the one or more processors, an account of a user;
transferring, by the one or more processors, an amount of currency to another computing device;
exchanging, by the one or more processors the currency into another currency; and 
depositing, by the one or more processors, the another currency into a publisher account.


REASONS FOR ALLOWANCE
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it" In re Glaug 283 F.3d 

Decentralized recordation and authentication, such as recording access terms and access control is old and well known as evidenced by numerous prior art cited in the record including US Patent US 5,892,900; US Patent Publications US 2016/0300234 A1, US 2017/0005804 A1 and US 2017/0134161 A1; and NPLs Zhu et al (NPL 2018) and Kishigami et al. (NPL 2015); Self-executing agreements, such as enforcing contract terms is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2018/0314809 A1, US 2016/0321769 A1 and US 2019/0080392 A1; Foreign Patent Publication WO 2017/187399, and NPL Krause et al (NPL 2017); Payment distribution, such as executing blockchain transactions distributing payments to one or more parties is old and well known as evidenced by numerous prior art cited in the record including US Patent US 10,269,009 B1; US Patent Publications US 2015/0262137 A1, US 2017/0134161 A1, US 2018/0096349 A1 and US 2018/0025442 A1; and NPL Anonymous - System and method for resale of digital assets (NPL 2011).

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685